Citation Nr: 0124800	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-22 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris and 
hidradenitis suppurativa, involving the face, neck, chest, 
armpits, and back, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  This appeal arises from an August 2000 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  That rating 
decision denied an evaluation in excess of 10 percent for the 
veteran's service connected skin disability.  Subsequently, a 
January 2001 rating decision increased the evaluation to 30 
percent.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the claim in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The veteran's service connected acne and hidradenitis 
suppurativa are rated by analogy under Code 7806.  The 
current 30 percent evaluation contemplates exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation would require evidence of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that the skin disorder be exceptionally 
repugnant.  38 C.F.R. Part 4, Code 7806 (2001).

Photographs taken in October 2000 showed the veteran's back, 
chest, and armpits.  However, no photographs of his face have 
been submitted.  The VA examinations of record do not include 
comments on any systemic or nervous manifestations.  The 
veteran's representative has requested a VA dermatology 
examination to include color photographs of the veteran's 
face and comments on whether there are any systemic nervous 
manifestations of his service connected skin disability.  The 
Board agrees that such examination is necessary in order to 
properly evaluation the veteran's claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the implementing regulations, are fully 
complied with and satisfied. 

2.  The veteran should be accorded a VA 
dermatologic examination to determine the 
current extent of the service connected 
acne vulgaris and hidradenitis 
suppurativa, involving the face, neck, 
chest, armpits, and back.  All necessary 
special studies or tests are to be 
accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner must indicate whether the 
service-connected skin disorder is 
manifested by ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or if the skin 
disorder are exceptionally repugnant.  
Unretouched color photographs of the 
affected areas, particularly of the 
veteran's face, should be taken and 
associated with the claims folder.  The 
examiner should explain any opinion 
given.  The entire claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
evaluation in excess of 30 percent for 
acne vulgaris and hidradenitis 
suppurativa, involving the face, neck, 
chest, armpits, and back, with 
consideration of the evidence developed 
above.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




